      Case 6:19-cv-01103-JWB-GEB Document 31 Filed 06/11/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


ROBERT NORMAN SMITHBACK,          )
                                  )
                 Plaintiff,       )
                                  )
v.                                )                      Case No. 19-1103-JWB-GEB
                                  )
WILLIAM ANDREW SMITHBACK, et al., )
                                  )
                 Defendants.      )
                                  )

                          ORDER APPOINTING COUNSEL

       This matter is before the Court on its own motion, on reconsideration of Plaintiff’s

two earlier Motions for Appointment of Counsel (ECF Nos. 3 and 10).            Although the

motions were previously denied without prejudice by the undersigned (Memorandum and

Orders, ECF Nos. 6 and 16), during discussion at the June 3, 2020 Status Conference, the

Court sua sponte took up the issue of appointed counsel. (See Order on Status

Conference, ECF No. 30.)

       All parties to this matter are currently proceeding pro se.        During the status

conference, all parties indicated the prospects of resolving this matter short of trial are

favorable. The Court believes such prospects improve dramatically with the assistance of

appointed counsel. Finding “its perception of the merits and other factors relevant to the

issue of appointment of counsel”1 have now been altered as a result of the discussion




1
 Jones v. Maritz Research Co., Case No. 14-2467-SAC-GLR, 2014 WL 6632929, at *3 (D. Kan. Nov.
21, 2014).
      Case 6:19-cv-01103-JWB-GEB Document 31 Filed 06/11/20 Page 2 of 3




during the conference, the Court hereby appoints counsel to assist Plaintiff Robert

Norman Smithback in a limited fashion.

       Therefore, the Court provisionally appoints Martin J. Peck, a member in good

standing of the bar of this Court, to represent Plaintiff for the limited purpose of advising

and assisting Plaintiff in reviewing the filings of the Estate of Judy Smithback and

communicating with Defendants on Plaintiff’s behalf to discuss potential resolution of

this case. Counsel’s initial responsibility will be to confer with Plaintiff and make such

investigation as may be necessary to determine what information is essential to achieve a

meaningful mediation—whether formal or informal—and thereafter to assist Plaintiff

through informal settlement efforts. If any at time Mr. Peck feels that formal mediation

would be more successful, he is free to contact the undersigned for assistance in that

regard.

          Mr. Peck is appointed pursuant to 28 U.S.C. § 1915(e) and may be reimbursed for

his out-of-pocket expenses allowed under D. Kan. Rule 83.5.3(f)(1). His contact

information is:

                Martin J. Peck
                Security State Bank Building
                107 E. Harvey, 2nd Floor
                P.O. Box 236
                Wellington, KS 67152
                Phone: (620) 326-5997
                Fax (620) 326-6887
                Email: peck@martinjpeck.com

       Mr. Peck is expected to participate in the follow-up Scheduling Conference

currently scheduled for July 10, 2020 at 10:00 a.m. by telephone before the undersigned

U.S. Magistrate Judge. All participants must call the CONFERENCE LINE at 1-888-

                                             2
      Case 6:19-cv-01103-JWB-GEB Document 31 Filed 06/11/20 Page 3 of 3




363-4749 using ACCESS CODE 9686294.                Mr. Peck’s progress to date will be

discussed, as well as the need for any additional scheduling in this matter.


       IT IS THEREFORE ORDERED that Martin J. Peck, a member in good

standing of the bar of this Court, is hereby appointed to represent Plaintiff in this case

pursuant to 28 U.S.C. § 1915(e) for the limited purpose of advising and assisting Plaintiff

in preparing and participating in informal settlement efforts and/or formal mediation, and

receiving service of all court filings from the date of appointment through mediation.

       The clerk is directed to send this order to Plaintiff by U.S. Mail. Chambers will

notify the Warden at the Stiles Unit regarding this appointment. Mr. Peck will be

notified by email and through the Court’s electronic filing system. Upon receipt of this

order, Plaintiff is ordered to contact Mr. Peck at the contact information supplied above

as soon as possible, to the extent he is able, to schedule an appointment for consultation.


       IT IS SO ORDERED.

       Dated at Wichita, Kansas this 11th day of June, 2020.



                                          s/ Gwynne E. Birzer
                                          GWYNNE E. BIRZER
                                          United States Magistrate Judge




                                             3
